PER CURIAM: *
This court, having carefully reviewed the parties’ briefs and pertinent portions of the record in light of the parties’ oral arguments, concludes there is no reversible error in the district court’s essential findings of fact and conclusions of law. We therefore AFFIRM the final judgment of the district court essentially for the reasons stated in its controlling opinions.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.